Citation Nr: 1015357	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
disability, claimed as right shoulder reflex sympathetic 
dystrophy, to include as secondary to service-connected left 
scapular-vertebral region disability. 

2.	Entitlement to a rating in excess of 30 percent for left 
scapular-vertebral region disability. 

3.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. The Board previously remanded this 
case for further development in November 2008. 

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.	A right shoulder disability was not incurred or 
aggravated during service, nor is it proximately due to or 
the result of a service-connected left scapular-vertebral 
region disability.

2.	The Veteran is already in receipt of the maximum 
assignable 30 percent rating based upon limitation of motion 
of the left upper (minor) extremity. There is no indication 
of left shoulder joint ankylosis, or scapulohumeral 
impairment. 





CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for a 
right shoulder disability, claimed as right shoulder reflex 
sympathetic dystrophy, to include as secondary to service-
connected left scapular-vertebral region disability. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.	The criteria are not met for a rating in excess of 30 
percent for a left scapular-vertebral region disability. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5201 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).
The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from March 2005 to 
January 2009, the RO notified the Veteran as to each element 
of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated 
the joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to the 
January 2009 notice letter provided information concerning 
both the disability rating and effective date elements of a 
pending claim for benefits. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.            
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
March and May 2005 VCAA notices preceded issuance of the 
rating decision on appeal. The later VCAA notice 
correspondence did not meet this requirement. However, the 
Veteran has had an opportunity to respond to the VCAA notice 
in advance of the December 2009 Supplemental SOC (SSOC) 
readjudicating his claims. There is no indication of any 
further available information or evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), records of VA outpatient treatment, and 
records from the Social Security Administration, as well as 
arranging for him to undergo VA examinations. See McClendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R.          
§ 4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed 
by the disabling condition). In support of his claims, the 
Veteran has provided private treatment records, and several 
personal statements. He has not requested the opportunity for 
a hearing. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service Connection 

Service connection may be granted for any current disability 
that is the result of         a disease contracted or an 
injury sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).
For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder.  

The service medical history in this case does not reference 
the occurrence of an injury to the right shoulder region. 

A December 1984 private neurologist's report indicates the 
Veteran reported having sudden onset of pain in the right 
shoulder and upper arm which was followed by numbness in the 
hand involving the lateral three fingers. An 
electrodiagnostic evaluation revealed no evidence of 
neurological impairment. A January 1985 record indicated an 
impression of right radiculopathy secondary to compressive 
neuropathy resolving. A report the following month clarified 
that the radiculopathy appeared to be secondary to a cervical 
disc syndrome. There are additional remaining clinical 
records referring to treatment for cervical disc disease.

The Veteran underwent in November 1990, several years post-
service, a left inguinal hernia surgery, with a follow-up 
procedure that month due to adhesions and gangrenous bowel. A 
January 1991 private neurologist's report indicates that the 
Veteran recalled during these surgical procedures having been 
placed with      his arms in extreme abduction position. 
Subsequent to the second operation,               the Veteran 
had been aware of severe pain in the region of the right 
shoulder, shoulder blade and lateral aspect of the proximal 
right upper extremity with associated numbness over the 
medial aspect of the left forearm, which did not extend into 
the fingers. An EMG study was completed showing results for 
the right upper extremity consistent with a diffuse brachial 
plexopathy. The impression was of a presentation consistent 
with a right brachial neuritis, etiology not completely 
clear. 

Medical records from Dr. M.B., indicate the Veteran had been 
followed since    May 2000 for chronic upper extremity pain, 
as well as muscle myofascial pain.       A June 2000 report 
provides an impression of ongoing severe pain in both upper 
extremities stemming from a medical/legal issue in the left 
shoulder from an old service-related injury. There was no 
further elaboration as to the circumstances of the 
precipitating injury. A May 2002 report indicates a continued 
impression of brachial neuritis, cervical radiculitis and 
radiculopathy, reflux sympathetic dystrophy (RSD) of the 
upper limbs, shoulder bursitis and chronic pain. 

In a May 2005 physical examination report from Dr. M.B., the 
assessment was provided of a left scapula injury, with flare-
ups at times forcing the Veteran to use the right arm more. 
Further described was a history of a left arm service injury 
with the right arm functioning well for several years, but 
then having had a right shoulder injury which had increased 
disability to the left shoulder. According to   the 
physician, the Veteran could not compensate any longer for 
the left shoulder   in-service injury, and was totally 
disabled. 

By April 2005 correspondence, the Veteran contended that his 
right shoulder disability was aggravated due to overuse 
compensating for his service-connected left shoulder 
disability. He further stated that the right arm was in his 
view totally disabled due to surgery performed in 1990. 

Records of VA outpatient treatment include a March 2006 
physical therapy consultation in which the Veteran reported 
having RSD to the right upper extremity after undergoing 
hernia repair surgery in 1990, in which his right arm was 
immobilized for an extended time period. A January 2008 pain 
management consultation report indicates the assessment in 
part, of right shoulder / brachial plexus injury, post 
surgical positioning in hyperextension in 1990. The pain 
location was mid-scapular with cephalad radiating pain, sharp 
and constant, worsening with movement. On a November 2008 
general medical consultation, the assessment in relevant part 
was chronic pain syndrome due to right brachial plexus 
trauma, reflux sympathetic dystrophy. 

The Veteran underwent a July 2009 VA Compensation and Pension 
examination by an orthopedist. He indicated the history of a 
left sided upper extremity injury during service, and 
described having full use of his right arm up until 1990. 
Since 1990 the left shoulder reportedly became more painful 
since the Veteran had lost use of the right arm. The right 
arm injury had manifested following inguinal hernia surgery 
due to confinement of the right arm during that procedure. 
With regard to the right arm, the Veteran stated he could 
only elevate the arm to 90 degrees, and he had considerable 
pain in the anterior shoulder as well as pain radiating down 
his right arm. Following a physical examination, the VA 
examiner provided a diagnosis of brachial plexopathy / RSD. 
The examiner opined that this was likely a post-operative 
complication of the 1990 surgery. The right shoulder 
condition was deemed unlikely related to or worsened by the 
Veteran's service-connected left shoulder scapula-vertebral 
condition, based on the history noted. There was also 
evidence of right upper extremity neuropathy in 1985 due to 
cervical spine degenerative joint disease / degenerative disc 
disease, which was likely as not contributed to the Veteran's 
right shoulder condition. 

Reviewing these findings in accordance with applicable 
criteria, the Board finds that service connection for a right 
shoulder disability is not warranted. In reaching this 
determination, both theories of direct and secondary service 
connection have been duly considered. As to the basis of 
direct service connection, there is no competent and 
probative evidence demonstrating that a right shoulder 
disability is of service origin. There was no precipitating 
injury during service, nor did any neurological or other 
symptomatology of the right shoulder manifest until the    
mid-1980s, which was more than 15 years post-service. The 
first indication of a confirmed diagnosed right shoulder 
disorder is that of right brachial neuritis, with an onset in 
November 1990 after inguinal hernia surgery. The clear 
implication is that a right shoulder disability began well 
subsequent to service discharge, with no causal connection to 
service. As a result, a direct theory of recovery is not 
demonstrative of service connection.

The primary alleged basis of entitlement remains that of 
secondary service connection, and whether a right shoulder 
disability was caused or aggravated by a corresponding left 
upper extremity condition. Here again, there is substantial 
evidence on the etiology of right shoulder symptomatology 
identifying the left inguinal hernia surgery in 1990 as the 
point at which a right shoulder disability began, when the 
right arm purportedly was overly restricted in movement 
capability. The 1990 surgery would appear to be the likely 
initial cause of right shoulder disability. It bears mentions 
however that the Veteran's averred theory of entitlement is 
not restricted to whether the right shoulder disability was 
caused by service-connected disability, but also includes 
whether it was chronically aggravated due to the same. See 38 
C.F.R. § 3.310(b). This incorporates the Veteran's assertion 
of overuse syndrome whereby he would overcompensate for left 
shoulder disability by using the right shoulder for various 
daily tasks and functions, leading to aggravation of the 
right side.   


On the subject of etiology, there is a competent VA medical 
opinion in the            July 2009 VA examination report 
which has considered this case, and effectively ruled out a 
connection between a current right shoulder disability and 
service-connected disability. The VA examiner outruled such 
an etiological relationship on the basis of both initial 
causation and aggravation, and instead found the primary 
controlling factor behind the right shoulder neurological 
disability to be the post-operative complications of the 1990 
surgery. To the extent there were any other contributing 
factors to right shoulder disability, the examiner identified 
also a history of cervical spine radiculopathy. The Board 
notes that the foregoing medical opinion is well founded in 
review of documented medical history, and actual examination 
of the Veteran. See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (bases for determining the probative value of a 
medical opinion include the medical expert's access to the 
claims file and the thoroughness and detail of the opinion); 
Boggs v. West, 11 Vet. App. 334, 340 (1998). The Board 
therefore assigns a significant degree of probative weight to 
the medical conclusion expressed therein. See e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances). See also Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997). 

The preceding opinion constitutes the one definitive medical 
statement of record that addresses the likely etiology of the 
disability claimed. The Board is aware that in May 2005 a 
private physician considered that flare-ups of left arm pain 
at times caused the Veteran to use the right arm more. 
However, inherent in this statement  is no further assertion 
of resulting abnormal use, or anything contemplating right 
arm overuse syndrome. The statement at most identifies a 
temporary exacerbation of right arm symptomatology, but no 
permanent worsening that would be indicative of actual 
chronic aggravation. Thus, the most probative medical 
evidence substantiates that a left shoulder disability did 
not cause or aggravate a disability on the right side. While 
the Veteran has on occasion expressed the viewpoint that his 
right shoulder symptoms have also worsened the left side, 
this is not the type of medical relationship for which 
service connection would be recognized, as there must 
manifest aggravation of nonservice-connected disability by 
service-connected disability, and there is no recognized 
basis of compensation for when the causal chain of events is 
reversed with the service-connected disability being 
worsened.

The Veteran's own assertions have also been afforded 
appropriate weight however, as he is a layperson, he cannot 
opine on the causation of a right shoulder neurological 
disorder as secondary to another disability, as a matter not 
within the purview of lay observation and requiring medical 
knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for a 
right shoulder disability,   to include as secondary to a 
left scapular-vertebral region disability, must be denied. 
The preponderance of the evidence is against the claim, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's left shoulder disability has been assigned a 30 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5201. The Veteran's left upper extremity is 
his nondominant arm. 

Diagnostic Code 5201 provides that limitation of motion of a 
minor arm at shoulder level warrants a 20 percent rating. 
Limitation of motion of a minor arm from midway between the 
side and shoulder level also warrants a 20 percent rating. 
Limitation of motion to 25 degrees from the side warrants a 
30 percent rating.     See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Normal range of motion for the shoulder is defined as from 0 
degrees of extension to 180 degrees of forward flexion; 
abduction from 0 to 180 degrees, and external and internal 
rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate 
I.

The Veteran underwent a VA Compensation and Pension 
examination in             April 2005. He reported having 
episodes of left shoulder spasm and pain every three weeks. 
During those episodes he reportedly could hardly move his 
left shoulder and had difficulty with left neck rotation. On 
physical examination the Veteran was capable of range of 
motion of flexion to 90 degrees without pain, 95 degrees with 
pain; extension to 40 degrees without pain, 45 degrees with 
pain; abduction 110 degrees without pain, 140 degrees with 
pain; adduction 40 degrees without pain; internal rotation 90 
degrees; and external rotation 50 degrees. After two to three 
minutes of repeated shoulder motion there was some 
fatigability. Range of motion was measured at flexion to 80 
degrees, extension to 30 degrees, abduction 90 degrees, 
adduction 30 degrees, internal rotation 90 degrees, and 
external rotation  50 degrees. There was no additional loss 
of range of motion from weakness.    There was no edema, 
effusion, instability or weakness. There was no ankylosis.            
The impression was of left posterior thoracic trauma causing 
local infrascapular and paraspinal muscle strain, posterior 
thoracic nerve injury in described hypoesthetic area, and 
intermittent spasm that limited shoulder motion. 

The report of a January 2008 VA outpatient pain management 
consultation indicates the Veteran continued to be followed 
for intermittent pain to the left shoulder region. Objective 
findings established that left shoulder range of motion was 
of flexion to 90 degrees, extension to 50 degrees, abduction 
50 degrees, adduction 90 degrees, no internal rotation, 
external rotation 90 degrees.                   A January 
2009 VA physician's report observed that there was present 
decreased range of motion of the bilateral shoulders with 
abduction, tenderness to palpation over the subacromial bursa 
bilaterally, considered due to rotator cuff tendinitis. 

On VA examination again in July 2009, the Veteran described 
having pain in both shoulders all of the time, with a 
baseline level of 5 out of 10, and loss of strength. He 
stated he was able to use the left arm for about one hour, 
then had to stop due to pain in the arm and neck. 
Objectively, there was painful motion of the bilateral arms 
to any elevation/abduction. There was mild left lateral 
edema, effusion of the left trunk from a recent insect bite 
which appeared cellulitis. There was tenderness bilaterally 
over the rhomboids medially. Range of motion consisted of 
forward flexion to 80 degrees, with pain at the endpoint; and 
abduction 80 degrees, with pain at the endpoint. The Veteran 
was unable to properly perform internal and external rotation 
since he could not elevate the arms to 90 degrees. However, 
he was able to adduct the arms and touch his opposite 
shoulder and reach behind his back without reported pain. 
There was reported additional functional loss during flare-
ups but the examiner could not determine loss of degrees of 
motion without resort to pure speculation. There was a normal 
appearing alignment of the scapulohumeral articulation as 
seen on a February 2009 x-ray study. 
The diagnosis was of a left scapular-vertebral region 
disability with residual reduced range of motion. 

Having considered the preceding, the Board does not find that 
a rating in excess of 30 percent for a left shoulder 
disability is warranted. The presently assigned evaluation of 
30 percent is the maximum assignable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 for limitation of motion of a minor arm. 
Thus, the Veteran cannot obtain any higher evaluation 
predicated upon limitation of motion alone.  The only 
possible outcome otherwise would be if the Veteran manifested 
ankylosis of the left shoulder. The competent evidence 
clearly substantiates that ankylosis            is not 
present, as a significant level of joint mobility is 
retained. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(indicating that ankylosis is complete immobility of the 
joint in a fixed position, either favorable or unfavorable). 
Thus, the provisions under Diagnostic Code 5200 for 
evaluating ankylosis of the scapulohumeral articulation do 
not apply. In light of the completely normal x-ray findings, 
there also is no structural joint abnormality to merit 
application of Diagnostic Codes 5202 or 5203 for impairment 
of the humerus, or of the clavicle or scapula, respectively. 
Therefore, there is no provision of the VA rating schedule 
under which a higher evaluation might be assigned for the 
service-connected left shoulder disability. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. It warrants 
mention that the Veteran does have significant retained 
motion in his left arm, and while he has resigned from prior 
employment as a lithographer, there is no indication thus far 
that he could not perform less strenuous employment that did 
not specifically require fine motor skills of the left arm. 
In any event, the Veteran's service-connected left shoulder 
disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying a claim for a higher 
rating than 30 percent for a left scapular-vertebral region 
disability. This determination takes into full account the 
potential availability of any "staged rating" based upon 
incremental increases in severity of service-connected 
disability during the pendency of the claim under review. The 
preponderance of the evidence is against this claim,             
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b);           38 C.F.R. §§ 4.3. 


ORDER

Service connection for a right shoulder disability, claimed 
as right shoulder reflex sympathetic dystrophy, to include as 
secondary to service-connected left scapular-vertebral region 
disability, is denied. 

A rating in excess of 30 percent for left scapular-vertebral 
region disability is denied. 


REMAND

The Board's prior November 2008 directed that the Veteran 
undergo a VA medical examination to address several pending 
issues -- the etiology of a right shoulder disability, the 
symptomatology of a service-connected left shoulder 
disability, and the claim for a TDIU. The first two 
objectives were met by the July 2009 VA Compensation and 
Pension examination, as already referenced in the above 
decision. However, the July 2009 VA examiner did not proceed 
to address considerations relevant to the TDIU claim. 

The Board had directed that the VA examination provider state 
whether the Veteran was unable to maintain substantially 
gainful employment solely as a result of his service-
connected disability (or disabilities). What the July 2009 
examination report reflects is the conclusion that the 
Veteran had overall moderate to moderately severe functional 
impairment to include a service-connected left scapular 
condition, nonservice-connected right arm brachial 
plexopathy, and nonservice-connected cervical spine 
degenerative disc disease with residuals. Still, a definitive 
opinion on employability by reason of service-connected 
disability was not offered. 

Under applicable law, a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders. See Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

Consequently, the Board is returning this case to the July 
2009 VA examiner to obtain a supplemental opinion dispositive 
on the Veteran's TDIU claim. 

Accordingly, this claim is REMANDED for the following action:

1.	The RO should forward the claims folder 
to the physician who conducted the July 
2009 VA examination, and request a 
supplemental opinion as to whether it is 
at least as likely as not (i.e., 50 
percent or greater probability) that the 
Veteran is unable to obtain or maintain 
substantially gainful employment solely as 
a result of his service-connected 
disability (or disabilities). In offering 
the requested opinion, the examiner also 
must consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment.               
Additionally, the examiner is requested to 
comment upon an April 2005 VA examination 
report reflecting that while the Veteran 
was unable to write and perform fine and 
precise movements due to his service-
connected left (minor) shoulder 
disability, skills relevant to his job as 
a lithographer, he could still use and 
write with his right (major) hand. The 
examiner should also consider the February 
2009 report of Dr. M.B. regarding 
limitations in the ability to work 
occasioned by the left shoulder 
disability. A clear rationale should be 
stated for all conclusions reached. If the 
reviewing examiner deems examination 
and/or diagnostic testing of the Veteran 
to be necessary, such should be scheduled.
 
Provided that the July 2009 examiner is 
not available, or is no longer employed by 
VA, schedule the Veteran for an 
examination by an examiner who has not 
seen him previously, and that addresses 
the inquiries set forth above.

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim for entitlement to a TDIU based 
upon all additional evidence received. If 
the benefit sought on appeal is not 
granted,  the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


